Citation Nr: 0009668	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for allergic 
dermatitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1945 
to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  In that decision the RO continued a disability 
rating of 30 percent for allergic dermatitis, effective from 
December 14, 1965.  The veteran perfected an appeal of that 
decision.  The Board notes that in a December 1998 rating 
decision, the RO confirmed the long-standing 30 percent 
rating for allergic dermatitis.  

In December 1998, the RO also denied entitlement to service 
connection for a generalized anxiety disorder and determined 
that new and material evidence had not been received to 
reopen the claim for entitlement to service connection for 
headaches.  The veteran was notified of this determination in 
December 1998.  He has not filed an appeal.  Thus, these 
matters are not before the Board for appellate review.  

In October 1999 the Board issued a remand so that the RO 
could obtain all of the veteran's VA outpatient treatment 
records and private treatment records.  As of this date the 
RO has obtained all of the veteran's VA outpatient treatment 
records.  

In November 1999 the RO sent a letter to the veteran 
requesting information in order to obtain medical treatment 
records from Dr. Rogers and another private physician, Dr. 
Gray.  

In a November 1999 letter, the veteran's representative 
reported that the veteran did not have any current medical 
evidence to submit from Dr. Rogers or Dr. Gray regarding his 
pending appeal.  

In addition, in January 2000, the veteran stated that he 
wanted to waive the sixty day due process period and have his 
case immediately forwarded to the Board.

The matter was then returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's skin disorder, currently diagnosed as 
contact dermatitis, chronic and recurrent, is manifested by 
periodic outbreaks of erythema and itching over the veteran's 
ears, neck, chin, face, chest, elbows, hands, and feet, with 
nervous manifestations.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for allergic 
dermatitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

The veteran's VA examinations from July 1948 to August 1964 
showed a diagnosis of chronic urticaria.  VA examinations 
from February 1966 to October 1969 indicated a diagnosis of 
urticaria and chronic dermatitis.  

VA Medical Center (VAMC) treatment reports from March 1993 
noted that the veteran received treatment for psoriasis of 
both elbows and itching in the ears.  The back was normal on 
physical examination.  

A March 1994 VAMC treatment report showed that the veteran 
received treatment for mild psoriasis of the right elbow and 
both ears.  

An August 1995 VAMC treatment report indicated that the 
veteran received treatment for some itching and pain in the 
external ear canals.  

VAMC treatment reports from October to November 1996 noted 
that the veteran received treatment for a rash on his chin, 
neck and ears.  It was also noted that the veteran had 
scaling on both feet.  Assessment was contact dermatitis and 
eczema.  

In November 1996 a private physician stated that the veteran 
had chronic extensive exfoliative dermatitis with severe 
crusting of the face and neck causing nervous manifestations.  
He also stated that the veteran had intense itching and 
swelling of the face and neck.  

During a July 1997 VA examination the veteran reported that 
while in service he developed an itchy rash all over his 
body.  The veteran stated that due to this rash, he has had 
skin treatment since his discharge from service.  For 
purposes of skin treatment, the veteran stated that he used 
topical steroids. 

Upon physical examination, the veteran's skin was clear 
except for a dry scaly patch on both sides of his chin as 
well as two or three small spots about one centimeter in 
diameter on the right side of his neck.  The VA examiner 
found that photos taken in October 1996 revealed widespread 
excoriation, dry, scaly rash on the veteran's entire neck, 
anterior and the lateral aspect of the neck.  Diagnosis was 
chronic recurring contact dermatitis, generalized, requiring 
daily medication.  

A July 1997 VAMC treatment report showed that the veteran 
again received treatment for itching in both ears.  

During a May 1998 personal hearing, the veteran stated that 
he experiences constant itching that is widespread all over 
his body.  The veteran also reported experiencing extensive 
exfoliation and crusting on his face, mouth and neck.  
According to the veteran, the exfoliation and crusting is 
worse during the summertime, especially when perspiration is 
heavy.  

In May 1998, a private physician stated that the veteran had 
been taking medication for a "nervous condition" for many 
years.

In June 1998 the veteran received treatment from a VAMC for 
complaints of widespread bodily itching.  The rash was 
primarily in the area of the veteran's chin, forehead, and 
left arm.  On physical examination, there was erythematous 
plaquing with some scaling on the chin and left arm.  There 
were erythematous macules near the right axilla.  The veteran 
had prurigo pustule on the top of his head and there was 
scaling on both of his feet.  Assessment was nonspecific 
dermatitis, prurigo pustule, and tinea pedis.  

In October 1998, the veteran received treatment at a VAMC for 
complaints of bodily itching on the chin, back, arms, elbows, 
and feet.  On examination, there was erythematous plaque on 
the chin, the feet were scaly and erythematous, and there was 
erythematous plaque superior to the right elbow over an 
extensive surface.  Assessment was nonspecific pruritus, 
prurigo, and tinea pedis.  

A November 1998 VAMC treatment report showed that the veteran 
had complaints of itching on the chin, eye, and face.  The 
veteran reported that he had been nervous and scratching a 
lot.  On examination, the veteran had small pustular nodules 
above the medial carthus of the left eye and infraorbital to 
the chin.  Assessment was pyoderma.  

During a November 1998 VA examination, the veteran reported 
having exacerbations and remissions of his skin rash, but the 
rash never completely clears away.  According to the veteran, 
the rash has been worse on his neck and anterior chest, but 
the rash has also affected his upper and lower extremities.  
The veteran explained that when a rash episode occurs his 
skin becomes extremely erythematous and pruritic.  The 
veteran also stated that his rash worsens during stressful 
situations.  

Upon physical examination, there was an erythematous area 
approximately five by six centimeters on both sides of his 
anterior neck.  There was also an area of approximately six 
by seven centimeters on his anterior chest.  Both of these 
areas were erythematous in nature.  There was no macular or 
papular rash noted.  There were minor excoriations consistent 
with scratching.  Diagnosis was contact dermatitis which was 
chronic and recurrent in nature.  

During a November 1998 VA psychiatric examination, the 
veteran reported that when nervous, his eczema worsens and he 
begins to itch and scratch more.  The veteran also stated 
that he tries to avoid the sun because the sun increases the 
severity of his rash and causes his skin to flake off.  

During the mental status examination, the VA examiner 
described the veteran as visibly anxious.  The veteran 
scratched at his face, chin and neck, as well as his torso.  
When he was not scratching, the veteran was wringing his 
hands and tapping his foot.  The VA examiner noted that the 
veteran believes that his nervous condition aggravates his 
skin disorder.  The VA examiner found that this is well known 
to be true for many types of eczema, so it is reasonable to 
presume that when the veteran gets very anxious his skin 
condition worsens.  

In February 1999 the veteran received treatment at a VAMC for 
a rash that was on his chin, trunk, and elbows.  On physical 
examination, the chin was dry and erythematous and the right 
elbow had a one centimeter oval shaped plaque that was 
nonerythematous and tender to touch.  The veteran's feet had 
inner scaliness in the inner aspects and his hands were dry.  

VAMC treatment reports from July to August 1999 showed that 
the veteran received treatment for an elbow rash, sebhorric 
dermatitis and scaling of the forehead after sun exposure.  
On physical examination, the veteran had diffuse 
hyperpigmentation of the forehead, diffuse erythema of the 
chin, three to four millimeters of erythematous tender 
macules on the right hand, and a small tender nodule on the 
right elbow.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected allergic dermatitis.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

The veteran has asserted that he is entitled to a current 50 
percent evaluation for his skin disorder under the criteria 
for rating eczema under DC 7806.  A 50 percent evaluation is 
only in order when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the disease is exceptionally repugnant.  
After a review of the overall evidence of record, it is found 
that an increased evaluation for the service-connected 
allergic dermatitis is warranted.  

The evidence of record shows that during a July 1997 VA 
examination the veteran's skin was clear except for a dry 
scaly patch on both sides of his chin as well as two or three 
small spots about one diameter on the right side of his neck.  
The VA examiner noted that photos taken in October 1996 
revealed widespread excoriation and a dry scaly rash on the 
veteran's entire neck.  Diagnosis was chronic recurring 
contact dermatitis, generalized, requiring daily medication.  

During the most recent VA examination from November 1998, 
there was an erythematous area approximately five by six 
centimeters on both sides of the veteran's anterior neck.  
There was also an erythematous area of approximately six by 
seven centimeters on his anterior chest.  There was no 
macular or papular rash noted.  There were minor excoriations 
consistent with scratching.  Diagnosis was again contact 
dermatitis chronic and recurrent in nature.  The latest VAMC 
treatment records from February to August 1999 show that the 
veteran received treatment for a rash on his chin, elbow, 
feet, and hands.  

Although the medical evidence from VA examinations and 
numerous VAMC treatment reports show that the veteran's skin 
disorder causes widespread bodily itching and erythema, there 
is no evidence of ulcerations, extensive exfoliation or 
crushing, or exceptionally repugnant symptoms.  The veteran 
does assert that there is causal link between his skin 
disorder and his anxiety disorder.  In November 1996 a 
private physician stated that the veteran had chronic 
extensive exfoliative dermatitis with severe crusting of the 
face and neck causing nervous manifestations.  

During a November 1998 VA mental examination, the VA examiner 
observed that the veteran was visibly anxious and scratched 
at his face, chin, neck, and torso.  The veteran was 
diagnosed with an Axis I generalized anxiety disorder 
according to the Diagnostic Statistical Manual of Mental 
Disorders, Revised (DSM-III-R).  The VA examiner found that 
the usual situation is that the nervous condition aggravates 
the skin disorder and that this is well-known to be true for 
many types of eczema.  While there is some evidence that the 
veteran's skin disability is controlled on medication, there 
is also evidence that it is fairly widespread at times and is 
accompanied by nervous manifestations.  Resolving all doubt 
in the veteran's favor, the criteria for a 50 percent rating 
are nearly approximated.  

The Board has considered whether an extraschedular rating is 
warranted for the skin disability at issue.  The evidence of 
record does not show that the veteran has been hospitalized as 
a result of the service-connected skin disability.  There is 
no showing of excessive absence from work or other indicia of 
marked employment interference.   Consequently, the Board 
concludes that the RO's determination that the evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1).  



The Board finds, therefore, that the evidence supports a 50 
percent disability rating for allergic dermatitis.  


ORDER

A 50 percent disability rating is granted for allergic 
dermatitis, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

